Citation Nr: 1341392	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a broken nose, to include a deviated septum.

2.  Entitlement to service connection for an eye disorder, claimed as residuals of a detached retina. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to May 1961. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veteran's Law Judge in November 2008.  A copy of the transcript has been associated with the claims file. 

This case was most recently remanded by the Board in May 2011.  The RO issued a supplemental statement of the case in May 2012, and the appeal is again before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Board notes that the Veteran's service treatment records have been determined to be unavailable.  The Veteran asserts that while he was in service, he was punched in the face by a fellow Airman.  He contends that this attack resulted in a broken nose and his current right eye disorder.  VA treatment records reflect that the Veteran has been diagnosed with blindness in his right eye "secondary to traumatic retinal detachment/glaucoma."  See March 2010 VA treatment record.  The Veteran asserts that he has suffered from nose and eye problems since this attack in service.  

Based on his statements of an in-service injury to his nose and eye, the fact that his service records have been determined to be unavailable, and his current allegations of continuity of symptomatology, the Board finds that a remand for VA examinations and opinions is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his residuals of a broken nose, to include a deviated septum.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any residuals of a broken nose, to include a deviated septum, had its onset during the Veteran's active service or is otherwise causally related to his service.  

For purposes of this opinion, the VA examiner is to presume that the Veteran was punched in the face during his period of active service. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Schedule the Veteran for an examination to determine the nature and etiology of his eye disorders.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any right eye disorder, had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any left eye disorder, had its onset during the Veteran's active service or is otherwise causally related to his service.  

For purposes of these opinions, the VA examiner is to presume that the Veteran was punched in the face during his period of active service. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


